12-3574-cv
     United States v. Bonventre

1

2                         UNITED STATES COURT OF APPEALS

3                                 FOR THE SECOND CIRCUIT

4                                    August Term 2012

5             (Argued: March 7, 2013           Decided: June 19, 2013)

6                           Docket No. 12-3574-cv
7    -----------------------------------------------------x

8    UNITED STATES OF AMERICA,

9          Plaintiff-Appellee,

10                                 -- v. --

11   DANIEL BONVENTRE, BARBARA BONVENTRE,

12         Claimants-Appellants,

13   $304,041.01 ON DEPOSIT AT CITIBANK, ET AL.,

14         Defendants.

15   -----------------------------------------------------x

16   B e f o r e :     WALKER, SACK, and LYNCH, Circuit Judges.

17         Daniel R. Bonventre appeals from the July 5, 2012 order of the

18   District Court for the Southern District of New York (Jones, Judge)

19   denying his motion for a Monsanto hearing in his civil action (to

20   prevent forfeiture of monies allegedly needed to fund his defense

21   in a companion criminal case). We clarify the threshold requirement

22   for motions for Monsanto hearings in criminal in personam actions

23   or Monsanto-like hearings in civil in rem actions and AFFIRM the

24   district court’s judgment.

25

26
 1                                  MATTHEW L. SCHWARTZ (Justin S.
 2                                  Weddle, on the brief), Assistant
 3                                  United States Attorneys, of counsel
 4                                  to Preet Bharara, United States
 5                                  Attorney, Southern District of New
 6                                  York, New York, NY, for Plaintiff-
 7                                  Appellee.
 8
 9                                  ANDREW J. FRISCH (Jeremy B. Sporn,
10                                  on the brief), The Law Offices of
11                                  Andrew J. Frisch, 40 Fulton St., New
12                                  York, NY, for Defendants-Appellants.
13

14   JOHN M. WALKER, JR., Circuit Judge:

15        In United States v. Monsanto, 924 F.2d 1186 (2d Cir. 1991) (en

16   banc), we held that the Fifth and Sixth Amendments entitle a

17   criminal defendant seeking to use restrained funds to hire counsel

18   of choice to an adversarial, pre-trial hearing at which the court

19   evaluates whether there is probable cause to believe (1) that the

20   defendant committed the crimes that provide the basis for the

21   forfeiture; and (2) that the contested funds are properly

22   forfeitable.

23        Defendant-Appellant Daniel R. Bonventre seeks a similar

24   hearing in a civil action to recover restrained monies to fund his

25   counsel of choice in a parallel criminal case. This appeal raises

26   questions of whether a defendant seeking a Monsanto or Monsanto-

27   like hearing must first make a threshold showing that such a

28   hearing is warranted, and if so, what the standard for such a

29   showing should be. We hold that a defendant seeking a Monsanto or

30   Monsanto-like hearing must demonstrate, beyond the bare recitation


                                      2
1    of the claim, that he or she has insufficient alternative assets to

2    fund counsel of choice.

3         Ordinarily, “[t]he district court’s denial of an evidentiary

4    hearing is subject to an abuse of discretion standard of review.”

5    Zappia Middle E. Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 247,

6    253 (2d Cir. 2000). Bonventre’s appeal, however, raises a question

7    of law concerning the threshold requirement for motions for

8    Monsanto and Monsanto-like hearings, so we review the district

9    court’s judgment de novo. Because the district court gave Bonventre

10   ample opportunity to demonstrate that he had insufficient

11   unrestrained assets to fund his defense with counsel of choice in

12   his parallel criminal case—which he failed to do—we affirm its

13   denial of his motion.

14                               BACKGROUND

15        Bonventre appeals from a July 5, 2012 order of the District

16   Court for the Southern District of New York (Jones, Judge) denying

17   his motion for a Monsanto hearing. United States v. All Funds on

18   Deposit in Account Nos. 94660869, 9948199297, 80007487, 9115606297,

19   9116151903, and 9931127481, et al., No. 10 Cv. 4858 (BSJ) (JCF),

20   2012 WL 2900487 (S.D.N.Y. Jul. 5, 2012). Although this is an appeal

21   from a civil action, Bonventre’s parallel criminal case undergirds

22   his arguments. We therefore describe the relevant facts and history

23   of both actions.

24

                                      3
1    The Criminal Action

2         In the S2 Indictment in United States v. Bonventre, 10 Cr. 228

3    (LTS), returned on November 17, 2010,1 Bonventre was charged with

4    various securities and tax crimes related to the massive Madoff

5    fraud. The S2 Indictment contained broad forfeiture allegations and

6    specifically identified as forfeitable real and personal property

7    in which Bonventre had ownership interests. It did not, however,

8    specifically identify the brokerage accounts or transferred monies

9    subject to forfeiture.

10        In January 2011, Bonventre moved to dismiss the Indictment,

11   arguing that the government’s forfeiture efforts (1) violated his

12   Fifth and Sixth Amendment rights because all forfeitable property

13   must be specifically identified in the indictment, information,

14   and/or restraining order; (2) were retaliatory; and (3) were

15   untimely because forfeitable property must be restrained upon the

16   filing of the indictment. The district court denied the motion on

17   the grounds that the government’s actions were proper and that

18   Bonventre had no right to fund his defense with stolen money.

19   Bonventre took an interlocutory appeal, which we dismissed for lack

20   of jurisdiction on July 28, 2011. Bonventre’s criminal trial is

21   scheduled for October 2013.

22
     1
        The S2 Indictment is no longer the current indictment in
     Bonventre’s criminal case. However, it was the operative charging
     instrument at the time of the district court’s decision.
                                      4
1    The Civil Action

2         On January 21, 2011, pursuant to the civil forfeiture statute,

3    the government executed ex parte seizure warrants for Bonventre’s

4    assets allegedly traceable to the Madoff fraud. On February 2, the

5    government filed a Second Amended Complaint seeking civil

6    forfeiture of assets owned by Bonventre, his wife, and his son.2

7         On February 16, Bonventre moved to dismiss the Second Amended

8    Complaint, arguing that the government’s civil forfeiture efforts

9    (1) violated his Fifth and Sixth Amendment rights; and (2) were

10   untimely. The district court denied the motion on September 14 on

11   the basis that the constitutional claims were collaterally estopped

12   by the district court’s opinion in the criminal case and that the

13   timeliness arguments were meritless. Bonventre took an

14   interlocutory appeal, which we dismissed for lack of jurisdiction

15   on March 6, 2012.

16        On September 22, 2011, Bonventre moved for a Monsanto hearing.

17   In support of this motion, he filed two affidavits, both of which

18   stated that he would be unable to fund counsel of choice for his

19   criminal defense if denied access to the restrained funds.

20        On July 5, 2012, the district court denied Bonventre’s

21   Monsanto motion. Relying on other circuits’ caselaw, it imposed a

22   two-part threshold showing and found that Bonventre failed to meet

     2
       Earlier versions of the Complaint sought forfeiture of a
     codefendant’s assets.
                                      5
1    either requirement. On August 31, 2012, Bonventre filed a notice of

2    appeal.3

3                                 DISCUSSION

4         On appeal, Bonventre argues that he is entitled to a Monsanto

5    hearing in his civil case and that he should not be required to

6    first make a threshold showing that the government has improperly

7    restrained assets required to fund his defense.4

8         We reiterate that, “[w]hatever the full extent of the Sixth

9    Amendment’s protection of one’s right to retain counsel of his

10   choosing, that protection does not go beyond the individual’s right

11   to spend his own money to obtain . . . counsel.” Caplin & Drysdale,

12   Chartered v. United States, 491 U.S. 617, 626 (1989) (quotation

13   marks omitted) (emphasis added). Accordingly, “neither the Fifth

14   nor the Sixth Amendment to the Constitution requires Congress to

15   permit a defendant to use assets adjudged to be forfeitable to pay

16   that defendant’s legal fees.” United States v. Monsanto, 491 U.S.
3
       As civil defendants, Bonventre’s wife and son did not and could
     not join his original Monsanto motion. As parties with ownership
     interests in the contested properties, however, they have joined
     this appeal. Because we affirm the district court’s judgment, we
     need not determine whether they are proper parties on appeal.
     4
       Bonventre also reprises arguments from his earlier appeals that
     the government’s forfeiture efforts were unconstitutional and
     untimely. However, these constitutional and statutory issues are
     not independently appealable, nor are they “inextricably
     intertwined” with the central issue now on appeal, which is whether
     the district court’s imposition of a threshold showing for
     Bonventre’s Monsanto motion was permissible. Biediger v. Quinnipiac
     Univ., 691 F.3d 85, 96 (2d Cir. 2012). Accordingly, we need not
     address these extraneous arguments here. Id.
                                      6
1    600, 614 (1989). “[N]o constitutional violation occurs when, after

2    probable cause [that assets are forfeitable] is adequately

3    established, the Government obtains an order barring a defendant

4    from . . . dissipating his assets prior to trial.” Id. at 616.

5         In Monsanto, we concluded that the Fifth and Sixth Amendments

6    entitle a presumably innocent criminal defendant to an adversarial,

7    pre-trial hearing to address two questions: (1) whether there is

8    probable cause to believe that the defendant committed the crimes

9    providing a basis for forfeiture; and (2) whether there is probable

10   cause to believe that the properties are properly forfeitable. 924
11 F.2d at 1203. District courts in this circuit have found that a

12   defendant may also have the right to a Monsanto-like hearing in the

13   civil context when, as here, the civil forfeiture action may affect

14   the defendant’s right to counsel in a parallel criminal case. See

15   CFTC v. Walsh, Nos. 09 CV 1749 (GBD), 09 CV 1750 (GBD), 09 CR 722

16   (MGC), 2010 WL 882875, at *2-3 (S.D.N.Y. Mar. 9, 2010); SEC v.

17   Coates, No. 94 Civ. 5361 (KMW), 1994 WL 455558, at *3 (S.D.N.Y.

18   Aug. 23, 1994). However, neither the Supreme Court nor this Court

19   has resolved the question of what, if any, threshold showing a

20   defendant must make before a motion for a Monsanto or Monsanto-like

21   hearing is granted, as our sister circuits have required in United

22   States v. Jones, 160 F.3d 641, 647 (10th Cir. 1998), and United

23   States v. Farmer, 274 F.3d 800, 804-05 (4th Cir. 2001). See also

24   United States v. Yusuf, 199 F. App’x 127, 132 and n.4 (3d Cir.

                                      7
1    2006) (approving the Jones framework); United States v. Jamieson,

2    427 F.3d 394, 406 n.3 (6th Cir. 2005) (describing the spectrum of

3    approaches taken by different circuits).

4         In Jones, 160 F.3d 641, the government moved ex parte under

5    the criminal forfeiture statute to freeze some of the defendants’

6    assets pending trial. Challenging this restraint, the defendants

7    moved for a pre-trial hearing. The Tenth Circuit determined that

8    “due process requires a district court to conduct a post-restraint,

9    pre-trial adversarial hearing before continuing to freeze assets

10   that a defendant allegedly needs for legal and living expenses . .

11   . if certain conditions are present.” Id. at 643. First, “a

12   defendant must demonstrate to the court’s satisfaction that she has

13   no assets, other than those restrained, with which to retain

14   private counsel and provide for herself and her family.” Id. at

15   647. Second, “[a] defendant must also make a prima facie showing of

16   a bona fide reason to believe the grand jury erred in determining

17   that the restrained assets constitute or are derived, directly or

18   indirectly, from gross proceeds traceable to the commission of the

19   . . . offense.”5 Id. (quotation marks and alterations omitted).

20        In Farmer, 274 F.3d 800, the defendant’s money was seized by

21   warrant pursuant to civil forfeiture statutes, although no civil


     5
       Unlike this Court, see Monsanto, 924 F.2d at 1196-97, the Tenth
     Circuit does not require “that the government reestablish probable
     cause to believe that defendants are guilty of the underlying . . .
     offense,” Jones, 160 F.3d at 648.
                                      8
1    forfeiture action was ever commenced. After a subsequent

2    indictment, the defendant filed a motion for an immediate hearing

3    to determine if some of the seized monies should be released. On

4    appeal from the denial of this motion, the Fourth Circuit found

5    that “due process require[d] a hearing for [the defendant] to

6    challenge probable cause,” id. at 805, given that (1) there was a

7    threshold showing of the defendant’s need for the restrained assets

8    to pay his attorneys, id. at 804; and (2) his attorney filed an

9    affidavit stating that the government’s agents had conceded the

10   legitimate character of some of the seized assets, id. at 805.

11        While we agree with our sister circuits that a defendant

12   seeking a Monsanto or Monsanto-like hearing must first make a

13   threshold showing, we disagree as to the requirement. The

14   importance of the right at issue—to fund one’s criminal defense

15   with counsel of choice—counsels in favor of a minimal barrier to

16   contest the restraint of needed monies. Accordingly, we hold that

17   all a defendant need do to trigger a Monsanto or Monsanto-like

18   hearing is to demonstrate, beyond the bare recitation of the claim,

19   that he or she does not have sufficient alternative assets to fund

20   counsel of choice. This requires more than a mere recitation; the

21   defendant must make a sufficient evidentiary showing that there are

22   no sufficient alternative, unrestrained assets to fund counsel of

23   choice. We do not believe that the defendant must make a formal

24   prima facie showing that the funds were illegitimately restrained,

                                      9
1    see Jones, 160 F.3d at 647, beyond providing a basis for bringing a

2    motion for a Monsanto or Monsanto-like hearing in the moving

3    papers. At the subsequent hearing, the government will bear the

4    relatively modest burden of demonstrating probable cause to believe

5    the assets are properly forfeitable.

6         The requirement of a financial showing is grounded in the

7    reasoning of our decision in Monsanto, 924 F.2d 1186, which we

8    reaffirm today. As we held there, a hearing at which the

9    government’s rationale for forfeiture is tested is required because

10   such an erroneous restraint on a criminal defendant’s assets can

11   limit, or even eliminate, the defendant’s constitutional right to

12   use his or her own funds to retain counsel of choice. That right,

13   however, is not implicated unless the restraint actually affects

14   the defendant’s right to choose counsel and present a defense.

15   Thus, if a defendant has sufficient unrestrained assets with which

16   to fund his or her defense, the concerns that animated our holding

17   in Monsanto are not present.

18        Bonventre argues that any threshold requirement

19   unconstitutionally shifts the burden of proof to the defendant and

20   thereby increases the likelihood of a wrongful criminal conviction

21   because he will be unable to hire his counsel of choice. If the

22   basis for a defendant’s motion is not frivolous, this low threshold

23   requirement will not operate to bar him from using restrained

24   assets to fund his defense. See Farmer, 274 F.3d at 805 (observing

                                     10
1    that “threshold showings ‘protect the government and its resources

2    from frivolous challenges’ to forfeitures” (quoting Jones, 160 F.3d
3    at 647)).

4         The government’s burden at the subsequent hearing remains the

5    same: it must demonstrate probable cause to believe that the funds

6    are forfeitable under the appropriate statute. Because of

7    differences between civil and criminal forfeiture laws, the focus

8    of the probable cause inquiry will vary. A civil forfeiture action

9    is an action in rem, and therefore is based solely on the origin of

10   the property, “not . . . upon the culpability of the owner.” United

11   States v. $743,578.82 in U.S. Currency, 286 F.3d 641, 657 (3d Cir.

12   2002). In contrast, criminal forfeiture actions are in personam

13   sanctions and thus depend on the defendant’s guilt. See Monsanto,

14 924 F.2d at 1197.

15        Although the threshold requirement for the defendant

16   requesting a hearing and the government’s burden at the subsequent

17   hearing are identical in the criminal or civil context, the

18   probable cause inquiry changes. At a Monsanto hearing in a criminal

19   case, the government must demonstrate that probable cause exists to

20   believe both that the criminal defendant committed the charged

21   offenses and that the restrained assets are properly forfeitable.

22   Monsanto, 924 F.2d at 1203. Meanwhile, in a Monsanto-like hearing

23   in a civil in rem action, the government must demonstrate only that



                                     11
1    probable cause exists to believe that the restrained assets are

2    properly forfeitable under the civil forfeiture statute.

3         Because the probable cause requirement is different in a civil

4    action, Bonventre claims that the government’s civil suit is merely

5    a strategic end-run around Monsanto’s heightened protections for a

6    presumably innocent criminal defendant. However, “there is a strong

7    governmental interest in obtaining full recovery of all forfeitable

8    assets, an interest that overrides any Sixth Amendment interest in

9    permitting criminals to use assets adjudged forfeitable.” Caplin &

10   Drysdale, 491 U.S. at 631 (emphasis added). Therefore, Bonventre’s

11   assessment—that the government’s “use of a civil in rem action . .

12   . [would change] the Monsanto inquiry . . . to whether the subject

13   assets were traceable to those crimes, whether or not there was

14   probable cause he participated [in those crimes],” Bonventre Br.

15   28—is accurate. The different criteria in civil and criminal

16   forfeiture actions, however, do not raise constitutional concerns,

17   provided that the government demonstrates that there is probable

18   cause that the assets are properly forfeitable.6




     6
       We need not address and therefore express no opinion on the
     question of whether, in a Monsanto-like hearing in a civil in rem
     action, the government’s burden might entail some showing of
     culpability on the part of the defendant in order to negate any
     innocent owner defense the defendant may advance. See 18 U.S.C. §
     983(d); cf. United States v. Michelle’s Lounge, 39 F.3d 684, 700
     (7th Cir. 1994) (“At a hearing, the defendant could rebut the
     government’s showing of probable cause—for example, by proof of
     innocent ownership . . . .”).
                                      12
1         We now turn to the question of whether Bonventre has met the

2    threshold requirement. As evidence of his inability to hire his

3    counsel of choice without the restrained funds, Bonventre filed two

4    supporting affidavits. The first, a two-page declaration, noted

5    that he was unemployed and that his assets consisted of (1) a

6    monthly social security check for $1,835; (2) pre-inheritance gifts

7    from his mother totaling $225,000; (3) pre-inheritance gifts from

8    his father of two bonds bought in 1992 for $30,000; (4) a house

9    owned jointly with his stepson; and (5) household items, including

10   a piano and a painting. The second, a barely three-page

11   declaration, reported that (1) his monthly social security check

12   had been reduced to $1,710; (2) he continued to own the bonds,

13   piano, and painting; and (3) the jointly owned house had been sold,

14   netting him $100,000 in proceeds, which he had since spent.

15   Bonventre stated that his monthly expenses (mortgage, taxes,

16   utilities, and maintenance fees) for two pieces of forfeitable real

17   property identified in the Indictment and Second Amended Complaint

18   totaled approximately $14,700 per month and that his expenses for

19   those properties totaled approximately $175,000 in the preceding

20   year. He also noted that his remaining expenses totaled

21   approximately $22,000 annually and that the aggregate balance of

22   other accounts which the government had stated were not the subject

23   of seizure warrants (but not necessarily the aggregate value of all

24   of his unrestrained accounts) was $121,000. Bonventre’s attorney


                                     13
1    estimated that the cost of the criminal defense would likely reach

2    $2.5 to $3 million, and the government acknowledged that the amount

3    in the restrained accounts was $3.9 million.

4         The district court found that Bonventre failed to satisfy the

5    first threshold requirement because he provided insufficient

6    information for a court to evaluate the extent of his unrestrained

7    funds. We agree. Bonventre did not disclose his net worth, provide

8    a comprehensive list of his assets, or explain how he has been

9    paying his significant living expenses. While the affidavits

10   describe the aggregate balances of bank accounts enumerated in the

11   government’s submissions, they do not clarify whether Bonventre has

12   access to other accounts and, if so, their value. Accordingly, the

13   district court’s determination was appropriate.7

14                                CONCLUSION

15        The district court’s denial of Bonventre’s motion for a

16   Monsanto hearing is AFFIRMED.




     7
       The district court alternatively refused to hold a hearing on the
     ground that Bonventre failed to make a prima facie showing that the
     restrained assets were not forfeitable. As we have held above, a
     defendant need not make such a formal showing to trigger a
     Monsanto-like hearing.
                                      14